Appeal by the defendant from an amended judgment of the County Court, Orange County (Byrne, J.), rendered January 20, 1995, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
We reject the defendant’s contention that the court erred in refusing his request to present certain information to the court either in camera or in a closed courtroom. Furthermore, the defendant’s amended sentence was not excessive (see, People v *437Suitte, 90 AD2d 80). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.